         Case 8:21-cv-00768-JVS-KES Document 3 Filed 04/22/21 Page 1 of 1 Page ID #:50
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER


 DAVIDA BROOK (275370)
 KRYSTA KAUBLE PACHMAN (280951)
 SUSMAN GODFREY L.L.P.
 1900 Avenue of the Stars, Suite 1400
 Los Angeles, CA 90067
 Phone: (310) 789-3100; Fax: (310) 789-3150

 ATTORNEY(S) FOR:    Plaintiff Jane Doe
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
JANE DOE on behalf of herself and all others                                   CASE NUMBER:

similarly situated,
                                                                                                8:21-cv-00768
                                                              Plaintiff(s),
                                     v.
REDDIT, INC.,
                                                                                              CERTIFICATION AND NOTICE
                                                                                                OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                 Plaintiff JANE DOE
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                    CONNECTION / INTEREST


JANE DOE                                                                      Plaintiff
REDDIT, INC.                                                                  Defendant




         April 22, 2021                                    /s/ Krysta Kauble Pachman
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Jane Doe


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
